Name: Council Regulation (EEC) No 3607/89 of 20 November 1989 opening and providing for the administration of Community tariff quotas for certain products originating in Yugoslavia (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352 / 26 Official Journal of the European Communities 4 . 12 . 89 COUNCIL REGULATION (EEC) No 3607 / 89 of 20 November 1989 opening and providing for the administration of Community tariff quotas for certain products originating in Yugoslavia ( 1990) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia establishing new trade arangements (*) provides for the opening of Community tariff quotas for imports into the Community of:  300 tonnes of garlic falling within CN code ex 0703 20 00 , for the period 1 February to 31 May,  1 200 tonnes of sweet peppers falling within CN code 0709 60 10 , Regulation (EEC) No 1236 / 89 ( s ); whereas therefore the abovementioned tariff quotas , excluding those quotas provided for frozen peas , plum spirit and tobacco of the 'Prilep' type, shall apply only to the Community with the exception of Portugal ; Whereas plum spirit and tobacco of the 'Prilep' type must be accompanied by a certificate of authenticity ; whereas the tariff quotas in question should therefore be opened for 1990; Whereas , under Council Regulation (EEC) No 1673 / 89 of 12 June 1989 totally suspending certain customs duties applied by the Community of Ten to imports from Spain and Portugal ( 6 ) the customs duties envisaged for plum spirits coming from Spain and Portugal are totally suspended ; whereas it is advisable to apply the same rate of duty to imports of these products originating in Yugoslavia ; Whereas importation into the Community of the wines in question is subject to compliance with the free-at-frontier reference price ; whereas the said wines qualify for these tariff quotas only if Article 54 of Regulation (EEC) No 822/ 87 is adhered to ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas the necessary measures should be taken to provide for effective Community management of the quotas , so that the Member States may draw against the quotas such quantities as they may need, corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas , since Belgium , the Netherlands and Luxembourg are united within , and jointly represented by , the Benelux Economic Union, any operation concerning the administration of these quotas may be carried out by any one of its members ,  1 300 tonnes of frozen peas falling with CN code 0710 21 00,  545 000 hectolitres of certain fresh grapes wine , falling within combined nomenclature Chapter 22 ,  5 420 hectolitres of plum spirit marketed under the name of 'Sljivovica', falling within CN code ex 2208 90 33 , and  1 500 tonnes oftobacco of the 'Prilep' type , falling within CN code ex 2401 10 60 or 2401 20 60 , as defined in an agreement in the form of an exchange of letters of 1 1 July 1980 , originating in Yugoslavia ; Whereas , within the limits of these tariff quotas , customs duties are to be phased out over the same periods and at the same rates as provided for in Articles 75 , 243 and 268 of the Act of Accession of Spain and Portugal ; whereas , however , Council Regulation (EEC) No 4150 / 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Yugoslavia and amending Regulations (EEC) No 449 / 86 and (EEC) No 2573 / 87 ( 2 ) provides that the Republic of Portugal shall postpone until 31 December 1990 application of the preferential arrangements for the products covered by Council Regulation (EEC) No 1035 / 72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( 3 ), and for products covered by Regulation (EEC) No 822 / 87 of 16 March 1987 on the common organization of the market in wine ( 4 ), as last amended by HAS ADOPTED THIS REGULATION: Article 1 1 . ( a ) The customs duties applicable to imports into the Community of the following products , originating in Yugoslavia , shall be suspended during the periods , at the levels and within the limits of the Community tariff quotas as shown below for each one :( ») OJ No L 389 , 31 . 12 . 1987 , p. 73 . ( 2 ) OJ No L 389 , 31 . 12 . 1987 , p. 1 . ( 3 ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 4 ) OJ No L 84 , 27 . 3 . 1987 , p. 1 . . ( 5 ) OJ No L 128 , 11 . 5 . 1989 , p. 31 . ( 6 ) OJ No L 164 , 15 . 6 . 1989 , p. 1 . 4 . 12 . 89 Official Journal of the European Communities No L 352/ 27 Order No CN code ( a ) ( b ) Description Volume of tariff quota Rate of duty Applicability ( 1 ) (2 ) (3 ) (4) (5 ) ( 6 ) 09.1507 ex 0703 20 00 Garlic , from 1 February to 31 May 1990 300 tonnes 6,5% Community excluding Portugal 09.1509 ex 0709 60 10 Sweet peppers, from 1 January to 31 December 1990 1 200 tonnes 3,4% Community excluding Portugal 09.1511 0710 21 00 Peas (Pisum sativum), from 1 January to 31 December 1990 1 300 tonnes 6,7% In the Community as at present constituted 09.1515 2204 21 25 ex 2204 21 29 Wine of fresh grapes , including fortified wines; grape must other than that of code 2009 :  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol: '   In containers holding 2 litres or less :    Other : _ _ _ _ Of an actual alcoholic strength by volume not exceeding 13% vol :      Other: White       Other wines l J ECU 6,4 / hl - 2204 21 35 ex 2204 21 39 _ _ _ _ Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol :      Other : White       Other wines   Other:    Other:     Of an actual alcoholic strength by volume not exceeding 13% vol : Other: I  º 545 000 hi "" ECU 7,5 /hl Community excluding ' Portugal 2204 29 25 ex 2204 29 29 White       Other wines     Of an actual alcoholic strength by volume not exceeding 1 3 % vol but not exceeding 15% vol : - Other : ~ ECU 4,8 /hi 2204 29 35 ex 2204 29 39       White       Other: from 1 January to 31 December 1990 ECU 5,9 /hl " 09.1503 ex 2208 90 33 Plum spirit marketed under the name ofSljivovica, in containers holding two litres or less , from 1 January to 31 December 1990 5 240 hi 0 Community  as at present constituted No L 352/ 28 Official Journal of the European Communities 4 . 12 . 89 ( 1 ) (2 ) (3 ) w ( 5 ) (6 ) 09.1505 ex 2401 10 60 ex 2401 20 60 Tobacco of the 'Prilep' type, from 1 January to 31 December 1990 1 500 tonnes 5,2% MIN ECU 10,5 MAX ECU 26,2 100 kg/net Community as at present constituted (a ) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the application of the CN code . Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together . (b) Taric codes Order No CN code Taric code 09.1507 ex 0703 20 00 0703 20 00 ¢ 10 0703 20 00 » 20 0703 20 00 » 30 09.1515 ex 2204 21 29 ex 2204 21 39 ex 2204 29 29 ex 2204 29 39 2204 21 29 ¢ 95 2204 21 29 * 96 2204 21 39 * 94 2204 21 39 * 95 2204 21 39 * 96 2204 29 29 * 91 2204 29 39 » 93 09.1503 ex 2208 90 33 2208 90 33 » 10 09.1505 ex 2401 10 60 ex 2401 20 60 2401 10 60 * 10 2401 20 60 » 10 (b ) Within the limits of these tariff quotas, the Kingdom of Spain shall apply duties calculated in accordance with the relevant provisions of Regulation (EEC) No 4150 / 87 . (c) Within the limits of the tariff quotas for peas , plum spirit and tobacco of the 'Prilep' type, the Portuguese Republic shall apply customs duties calculated in conformity with the relevant provisions of Regulation (EEC) No 4150/ 87 . 2 . Importations of the wines in question shall be subject to compliance with the free-at-frontier reference price. They shall qualify for the tariff quotas only if Article 54 of Regulation (EEC) No 822/ 87 is adhered to . 3 . Imports of plum spirit and tobacco of the 'Prilep' type must be accompanied by certificates of authenticity issued by the competent Yugoslav authority and conforming to the models annexed to this Regulation . Article 3 Where an importer enters a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements and that entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said entries , must be sent to the Commission without delay . The drawings shall be granted by the Commission by reference to the date of acceptance of the entry for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use quantities drawn, it shall return them to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure efficient management thereof. 4 . 12 . 89 Official Journal of the European Communities No L 352/29 on a pro rata basis . The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article S The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1989 . For the Council The President H. NALLET class="page"> ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 1 Exponer (name , full address , country) 2 No ORIGINAL Exportateur (nom, adresse complÃ ¨te , pays) 3 Quota year AnnÃ ©e contingentais 4 Country of destination Pays de destination l \ 5 Consignee (name , full address , country) Destinataire (nom, adresse complÃ ¨te , pays) 6 Issuing authority Organisme Ã ©metteur 7 CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Plum spirit 'Ã ljivovica' Eau-de-vie de prunes «Sljivovica » (CN Code ex 2208 90 33) (Code NC ex 2208 90 33) 8 Place and date of shipment Means of transport Lieu et date d'embarquement Moyen de transport 9 Marks and numbers Number and kind of packages Marques et numÃ ©ros Nombre et nature des colis 10 % vol of alcohol % vol d'alcool 11 Litres Litres 12 &lt;K » vol of alcohol and litres (in words) «MB vol d'alcool et litres (en lettres) 13 CERTIFICATE BY THE ISSUING AUTHORITY VISA DE L'ORGANISME Ã METTEUR I hereby certify that the plum spirit 'Sljivovica' described in this certificate corresponds with the definition given on the reverse . Je certifie que l'eau-de-vie de prunes «Sljivovica » dÃ ©crite dans ce certificat correspond Ã la dÃ ©finition figurant du verso. Place Date Lieu Date (Stamp and signature) (Cachet et signature) DEFINITION Plum spirit with an alcoholic strength of 40 % vol or more, marketed under the name Ã LJIVOVICA, corresponding to the specifications laid down in the Regulation relating to the quality of spirituous beverages, published in the Official Journal of the Socialist Federal Republic of Yugoslavia on 7 October 1971 . DÃ FINITION Eau-de-vie de prunes ayant un titre alcoomÃ ©trique Ã ©gal ou supÃ ©rieur Ã 40% vol, commercialisÃ ©e sous la dÃ ©nomination Ã LJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques publiÃ ©e au Journal officiel de la rÃ ©publique socialiste fÃ ©dÃ ©rative de Yougoslavie le 7 octobre 1971 . 1 Exporter ( name , full address , country) Exportateur (nom , adresse complÃ ¨te , pays) 2 No ORIGINAL 3 Quota year AnnÃ ©e contingentaire 4 Country of destination Pays de destination 5 Consignee (name , full address , country) Destinataire (nom , adresse complÃ ¨te , pays ) 6 Issuing authority Organisme Ã ©metteur 7 CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Tobacco Tabac 'Prilep' (CN Code ex 2401 10 60 and ex 2401 20 60) (Code NC ex 2401 10 60 et ex 2401 20 60) 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 10 Net weight (kg) Poids net (kg) 1 1 Net weight (kg ) ( in words) Poids net (kg ) (en lettres) 12 CERTIFICATE BY THE ISSUING AUTHORITY VISA DE L'ORGANISME Ã METTEUR I hereby certify that the tobacco described in this certificate is 'Prilep ' tobacco within the meaning of the Agreement . Je certifie que le tabac dÃ ©crit dans ce certificat est le tabac «Prilep » au sens de l'accord . Place Date Lieu Date (Stamp and signature) (Cachet et signature)